Webb, Judge.
Defendant Mayo, who is charged with possessing a plastic bag of marijuana, and defendant Tidwell, who is charged with possessing marijuana cigarettes, appeal with certificates of immediate review from the pretrial overruling of their motions to suppress evidence which, by stipulation, were heard and ruled upon jointly. In view of the evidence adduced at the hearing, summarized below, we find no error in overruling the motions even though the police officers had no search or arrest warrant. See, e.g., Brooks v. State, 129 Ga. App. 393, 394 (3) (199 SE2d 578); Williams v. State, 129 Ga. App. 103, 105 (1) (198 SE2d 683); Craft v. State, 124 Ga. App. 57, 58 (3) (183 SE2d 37); Green v. State, 127 Ga. App. 713 (194 SE2d 678).

Judgments affirmed.


Pannell, P. J., and Evans, J., concur.

Tilman E. Self, for appellants.
Clarence H. Clay, Jr., Solicitor, James M. Wootan, John R. Sikes, for appellee.